ERVIN, Justice.
I dissent. I see little reason why the District Court of Appeal under its supervisory jurisdiction could not consider the fundamental question of whether Lonnie E. Cox, Jr. was entitled to discharge under the speedy trial rule itnder the circumstances in this case. Having secured the original order of discharge, he was aggrieved by its reconsideration on the State’s motion. Even though technically an appeal does not lie, it would appear the notice of appeal could have been treated by the District Court as a petition for an extraordinary writ under its supervisory jurisdiction. See last paragraph of Article V, Section 5(3), State Constitution.